COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:        In re O.O. and A.G., Relators

Appellate case number:      01-15-00430-CV

Trial court case number:    2015-02330J

Trial court:                314th Juvenile District Court of Harris County

        On May 7, 2015, relators, O.O. and A.G., filed a petition for a writ of mandamus
seeking to vacate the respondent trial court’s April 28, 2015 temporary order following
adversary hearing. This temporary order appointed the real party in interest, Department
of Family and Protective Services (“DFPS”), as temporary managing conservator of the
relators’ child, A.G., and limited relators’ access to and possession of the child to twice a
week in the above-referenced trial cause number in a suit affecting the parent-child
relationship. Also on May 7, 2015, relators filed an emergency motion for a stay of all
trial court orders affecting custody and access to the child, A.G., until this Court resolves
their petition for a writ of mandamus.
        Accordingly, we grant the motion, in part, and ORDER that the portion of the trial
court’s April 28, 2015 temporary order, to the extent that it limits relators’ visitation with
and access to the child, A.G., is stayed. See TEX. R. APP. P. 52.10(b). This stay is
effective until the mandamus petition is finally decided or this Court otherwise orders the
stay lifted. See id. Any party may move for reconsideration of the stay. See id. at
52.10(c).
       Further, the Court requests a response to the petition for writ of mandamus by the
real party in interest DFPS. See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall be
filed within 7 days from the date of this order. See TEX. R. APP. P. 2, 52.4.
       It is so ORDERED.

Judge’s signature: /s/ Evelyn Keyes
                    x Acting individually      Acting for the Court
Date: May 8, 2015